Case 8:19-cv-00082-JLS-KES Document 90 Filed 04/15/20 Page 1 of 5 Page ID #:1588



  1 LTL ATTORNEYS LLP
    Heather F. Auyang (SBN 191776)
  2   heather.auyang@ltlattorneys.com
  3 Joe H. Tuffaha (SBN 253723)
      joe.tuffaha@ltlattorneys.com
  4 Prashanth  Chennakesavan (SBN 284022)
      prashanth.chennakesavan@ltlattorneys.com
  5 300 South Grand Ave., 14th Floor
    Los Angeles, CA 90071
  6 Tel: (213) 612-8900
  7 Fax: (213) 612-3773
  8 Attorneys for Plaintiff
  9 TP-Link USA Corporation and
    Third-Party Defendant TP-Link North America, Inc.
 10
                            UNITED STATES DISTRICT COURT
 11                       CENTRAL DISTRICT OF CALIFORNIA
 12                              SOUTHERN DIVISION
 13
 14 TP-LINK USA CORPORATION,                   CASE NO.: 8:19-CV-00082-JLS-KES
 15              Plaintiff,
                                               Hon. Josephine L. Staton
 16        v.
 17 CAREFUL SHOPPER, LLC, ADAM                 TP-LINK’S OPPOSITION TO
    STARKE, SORA STARKE, and DOES              CAREFUL SHOPPER’S EX PARTE
 18 1 through 10, inclusive,                   APPLICATION FOR AN ORDER
 19             Defendants.                    EXTENDING THE DEADLINE TO
                                               RESPOND TO TP-LINK’S MOTION
 20                                            FOR FEES PURSUANT TO THE
 21 CAREFUL SHOPPER, LLC,                      COURT’S MARCH 23 ORDER [ECF
                                               NO. 82]
 22              Counterclaimant-
                 Third-Party Plaintiff,
 23
           v.
 24
    TP-LINK USA NORTH AMERICA
 25 INC. and AUCTION BROTHERS, INC.
    dba AMAZZIA,
 26
              Third-Party Defendants.
 27
 28
                                                                   No. 8:19-CV-00082-JLS-KES
                TP-LINK’S OPPOSITION TO CAREFUL SHOPPER’S EX PARTE APPLICATION
Case 8:19-cv-00082-JLS-KES Document 90 Filed 04/15/20 Page 2 of 5 Page ID #:1589



  1                MEMORANDUM OF POINTS AND AUTHORITIES
  2 I.     INTRODUCTION
  3        Rather than simply responding to Plaintiff TP-Link USA Corporation and
  4 Third-Party Defendant TP-Link North America, Inc.’s (together, “TP-Link”)
  5 impending fees motion, Careful Shopper has instead moved ex parte for a continuance
  6 under the guise of its meritless motion for reconsideration. “Continuances in civil
  7 cases are granted only upon a showing of good cause.” Honorable Josephine L. Staton
  8 Procedures Page ¶ 17 (citing Fed. R. Civ. P. 16(b)(4)). No such good cause exists here,
  9 let alone the showing required for ex parte relief.
 10        General Order No. 20-05, which sets forth districtwide measures taken in
 11 response to the COVID-19 pandemic, states that “[a]ll filing deadlines will remain in
 12 place unless otherwise ordered by the presiding Judge.” Rather than following this
 13 guidance, Careful Shopper wastes judicial resources in order to avoid what it
 14 characterizes as “time-consuming, expensive (on both sides) litigation or,
 15 alternatively, engaging in the very litigation we seek to avoid.” Responding to a fees
 16 motion is not “time-consuming, expensive” litigation.
 17        On March 23, 2020, the Court issued an order directing TP-Link to file a motion
 18 for attorneys’ fees and costs as the prevailing party under California’s anti-SLAPP
 19 statute, Cal. Civ. Proc. Code (“CCP”) § 425.16(c)(1). ECF No. 82 at 17 & 20. The
 20 Court set a deadline for filing the fees motion by April 20, 2020. Id. at 20. The Order
 21 permits Careful Shopper to file a response within 14 days thereafter. Id.
 22        On March 29, 2020, Careful Shopper requested a meet and confer pursuant to
 23 L.R. 7-3 regarding Careful Shopper’s intention to file a motion for reconsideration of
 24 the Court’s March 23, 2020 order. On April 1, 2020, the parties held a teleconference
 25 to discuss TP-Link’s motion for fees and Careful Shopper’s motion for
 26 reconsideration. Declaration of Heather F. Auyang, ¶ 2. During this call, Careful
 27 Shopper did not mention continuing or staying the deadline for TP-Link’s fees motion.
 28 Id.
                                                1                    No. 8:19-CV-00082-JLS-KES
                TP-LINK’S OPPOSITION TO CAREFUL SHOPPER’S EX PARTE APPLICATION
Case 8:19-cv-00082-JLS-KES Document 90 Filed 04/15/20 Page 3 of 5 Page ID #:1590



  1         On April 8, 2020, Careful Shopper filed its motion for reconsideration. ECF No.
  2 85. Careful Shopper’s reconsideration motion is based on “information” that is
  3 immaterial to the Court’s ruling, and was both publicly available and in the possession
  4 of Careful Shopper’s counsel before the Court’s ruling. Careful Shopper’s
  5 reconsideration motion is just a delay tactic to avoid TP-Link’s fees motion.
  6         As set forth below, Careful Shopper’s application fails to meet the strict
  7 standard for ex parte relief or even the “good cause” standard for continuances in civil
  8 cases. Accordingly, Careful Shopper’s ex parte application should be denied.
  9 II.     ARGUMENT
 10         A.    Ex Parte Relief is Reserved for Extraordinary Circumstances
 11         “Ex parte applications are for extraordinary relief only.” Honorable Josephine
 12 L. Staton Procedures Page ¶ 3. Ex parte applications are “nearly always improper,”
 13 and “the opportunities for legitimate [ones] are extremely limited.” In re
 14 Intermagnetics Am., Inc., 101 B.R. 191, 192, 193 (C.D. Cal. 1989).
 15         To obtain ex parte relief, the moving party must show that it (1) “will be
 16 irreparably prejudiced if the underlying motion is heard according to regular noticed
 17 motion procedures,” and (2) “is without fault in creating the crisis that requires ex
 18 parte relief, or that the crisis occurred as a result of excusable neglect.” McClain v.
 19 First Mortg. Corp., No. SACV 15-2-JLS, 2015 WL 11199074, at *1 (C.D. Cal. Mar.
 20 16, 2015) (quoting Mission Power Engineering Co. v. Continental Casualty Co., 883
 21 F. Supp. 492 (C.D. Cal. 1995)). Careful Shopper notably fails to discuss, or even
 22 mention, the legal standard it must meet to justify the extraordinary relief it seeks.
 23         B.    Ex Parte Relief is Unjustified and Unnecessary Here
 24         Careful Shopper’s claim of urgency is entirely manufactured, and it simply
 25 cannot meet the high standard necessary for ex parte relief. The motion that Careful
 26 Shopper seeks to avoid is a straightforward fees motion. This is not “time-consuming,
 27 expensive” litigation as Careful Shopper purports. TP-Link’s position during the
 28 parties’ meet and confer efforts was that Careful Shopper is simply using its meritless
                                                 2                     No. 8:19-CV-00082-JLS-KES
                 TP-LINK’S OPPOSITION TO CAREFUL SHOPPER’S EX PARTE APPLICATION
Case 8:19-cv-00082-JLS-KES Document 90 Filed 04/15/20 Page 4 of 5 Page ID #:1591



  1 reconsideration motion as a delay tactic to avoid TP-Link’s fees motion. Auyang Decl.
  2 ¶ 3, Ex. A.
  3         Careful Shopper’s motion for reconsideration of the Court’s March 23, 2020
  4 order is wholly without merit and falls well short of meeting the requirements under
  5 L.R. 7-18. TP-Link’s opposition to the reconsideration motion will fully address the
  6 motion’s deficiencies. In short, Careful Shopper’s claimed “new material fact” is from
  7 a declaration filed in an unrelated action prior to the Court’s March 23, 2020 ruling
  8 and by his own admission, in the possession of Careful Shopper’s counsel since March
  9 6, 2020. Not only is it not a “new” fact, but it relates to an argument that was never
 10 raised by Careful Shopper in opposing TP-Link’s motion to strike and/or dismiss, and,
 11 regardless, would not change the Court’s analysis even if it had. Careful Shopper has
 12 no realistic chance of prevailing on its motion for reconsideration.
 13         Moreover, regardless of its merits—or lack thereof—there is no basis to alter the
 14 Court-ordered deadlines pending resolution of the motion for reconsideration. In its
 15 March 23, 2020 Order, the Court set a schedule for TP-Link’s fees motion that the
 16 parties are required to follow in the absence of good cause. No such good cause exists
 17 here, let alone the showing required for ex parte relief.
 18         In light of the above, Careful Shopper’s claim of being in a “bind” and its
 19 references to the “urgency of ex parte relief” should be disregarded.
 20 III.    CONCLUSION
 21         For the foregoing reasons, TP-Link respectfully requests that the Court deny
 22 Careful Shopper’s ex parte application.
 23
 24   Dated: April 15, 2020                   Respectfully submitted,
 25                                           LTL ATTORNEYS LLP
 26
                                              By: /s/ Heather F. Auyang
 27                                               Heather F. Auyang
 28                                               Joe H. Tuffaha
                                                  Prashanth Chennakesavan
                                                 3                      No. 8:19-CV-00082-JLS-KES
                  TP-LINK’S OPPOSITION TO CAREFUL SHOPPER’S EX PARTE APPLICATION
Case 8:19-cv-00082-JLS-KES Document 90 Filed 04/15/20 Page 5 of 5 Page ID #:1592



  1
                                                 Attorneys for Plaintiff
  2                                              TP-Link USA Corporation and
                                                 Third-Party Defendant TP-Link
  3                                              North America, Inc.
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             4                    No. 8:19-CV-00082-JLS-KES
               TP-LINK’S OPPOSITION TO CAREFUL SHOPPER’S EX PARTE APPLICATION
